Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “the health care providers treatment steps” in lines 25-26, which Examiner believes contains a grammatical error intended to recite “the health care provider’s treatment steps.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are drawn to systems, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1
receiving health insurance claims data; storing predetermined medical treatment protocols for a plurality of medical conditions; 
analyzing said health insurance claims data to identify a triggering event for an insured patient, determine a medical treatment protocol associated with the triggering event, 
establishing a date for a follow-up event for said insured patient based at least in part on said associated medical treatment protocol, and 
generating a gap in care alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date; and delivering said alert to a receiver.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring the medical care received by a patient, determining whether the patient has received an expected care event, and providing an alert if the patient does not receive the expected care. This monitoring of patient care to ensure that a patient is actually receiving expected and scheduled medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.



Claim 15 recites, in part, performing the steps of: 
receiving health insurance claims data from a number of insured members of a health insurance provider; storing predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended 
determining the medical treatment protocol associated with the triggering event, determining one or more recommended treatment steps and associated follow-up dates, and 
generating a gap in care alert if subsequently gathered health insurance claims data for the insured patient does not contain the one or more recommended treatment steps by the associated follow-up dates; and delivering said gap in care alert to a receiver, wherein said gap in care alert message comprises a prompt to follow up with said health care provider for the recommended treatment step.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring the medical care received by a patient, determining whether the patient has received an expected care event, and providing an alert to follow up with a health care provider if the patient does not receive the expected care. This monitoring of patient care to ensure that a patient is actually receiving expected and scheduled medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.

Claim 18 recites, in part, performing the steps of: 
receiving health insurance claims data for a number of insured patients of a health insurance provider; storing predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended treatment steps 
analyzing said received health insurance claims data to identify a triggering event for an insured patient, identify a medical treatment protocol associated with said triggering event, determine an expected date for a follow-up event by retrieving the time period associated with the next recommended treatment step of the identified medical treatment protocol and adding the time period and a grace period to the triggering event, and automatically generating a gap in care alert if subsequently gathered health insurance claims data does not indicate that medical treatment follow-up has occurred for said patient by said expected date; and 
retrieving recommended treatment steps associated with said identified medical treatment protocol and generate a message to the health care provider if subsequently gathered health insurance claims data does not indicate that the health care providers treatment steps do not match the recommended treatment steps, wherein the generated message comprises a prompt for the health care provider to consider performing the recommended treatment steps.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring the medical care received by a patient, determining whether the patient has received an expected care event by a certain date based on received claims data, and providing an alert to follow up with a health care provider if the patient does not receive the expected care, as well as monitoring the care prescribed by the provider and prompting the provider to comply with recommended treatment 

The above claims therefore recite an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 15 additionally recite i) a computer network recited as receiving the health insurance claims data, ii) a database recited as comprising the medical treatment protocols, iii) an electronic storage device comprising executable software instructions, iv) a processor recited as in electronic communication with the computer network, the database, and the electronic storage device, and which performs data processing functions such as analyzing the health insurance claims data when executing the executable software instructions, and v) an alert delivery subsystem recited as electronically delivering the alert.

Claim 18 additionally recites i) a computer network recited as receiving the health insurance claims data, ii) a database recited as comprising the medical treatment protocols, iii) an electronic storage device comprising executable software instructions, iv) a gap in care alert 

Paragraphs 15, 19, 23, and 33 each describe a computer network used to receive health insurance claims data, but only describe the network generically and in terms of its function of receiving insurance claims data. 
Paragraphs 31 and 40 describe a database used to store medical treatment protocols, but likewise only describe the database in generic terms and only in terms of its function of storing treatment protocols.
Paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
Examiner notes that no description is provided in the specification or drawings of an electronic storage device comprising executable software instructions. The electronic storage device is accordingly given its broadest reasonable interpretation as a generic computer storage device. 

Paragraphs 35 and 39 describe an alert delivery subsystem as delivering a generated alert. However, while the disclosure states that the subsystem may use various forms of communication to deliver the alerts, such as voice message, text message, email, etc, it does not describe any specific structure of the alert delivery subsystem itself. The alert delivery subsystem is accordingly given its broadest reasonable interpretation as a generic computer element.

Each of these elements only amounts to mere instructions to implement the judicial exception using computer elements, such as a processor, database, and software, to implement various data processing, storage, and communication functions within the judicial exception. These elements are therefore not sufficient to integrate the judicial exception into a practical application.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
claims 1, 15, and 18 only recite the i) a computer network recited as receiving the health insurance claims data, ii) a database recited as comprising the medical treatment protocols, iii) an electronic storage device comprising executable software instructions, iv) a processor recited as in electronic communication with the computer network, the database, and the electronic storage device, and which performs data processing functions such as analyzing the health insurance claims data when executing the executable software instructions, v) an alert delivery subsystem recited as electronically delivering the alert, vi) gap in care alert module, and vii) treatment advice module as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 20 recite wherein said triggering event is a date when a healthcare provider performs a medical procedure on said patient. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites generating said alert a number of days in advance of said date for the follow-up event. These limitations fall within the scope of the abstract idea as set out above. 

The use of a processor to perform the function of generating the alert only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 4 recites generating said alert a number of days after said date for the follow-up event. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the processor as performing the function of generating the alert. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
The use of a processor to perform the function of generating the alert only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to 

Claim 5 recites wherein said medical treatment protocols includes recommended steps for medical treatment for particular medical conditions. These limitations fall within the scope of the abstract idea as set out above. 

Claim 6 recites receiving health care provider prescribed steps, generating an alert message if said prescribed steps do not match said recommended steps, and delivering said alert message. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites the processor as performing the functions of receiving healthcare provider prescribed steps, generating the alert, and delivering the alert using executable instructions stored on the electronic storage device and delivering the alert “by way of” the alert delivery subsystem. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions, and no description is provided in the specification or drawings of an electronic storage device comprising executable software instructions. However, the disclosure only describes the processor in generic terms, and the processor and electronic storage device are accordingly given their broadest reasonable interpretation as generic computer elements. 
Paragraphs 35 and 39 describe an alert delivery subsystem as delivering a generated alert. However, while the disclosure states that the subsystem may use various forms of communication to deliver the alerts, such as voice message, text message, email, etc, it does not 
The use of a processor to perform the function of receiving the provider prescribed steps, generating the alert, and delivering the alert using an “alert delivery subsystem” only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. These elements are therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 7 recites said alert message comprises a prompt for the health care provider to consider revising the prescribed steps to be consistent with the recommended steps. These limitations fall within the scope of the abstract idea as set out above. 

Claim 8 recites said alert is automatically generated and automatically sent to said receiver. These limitations fall within the scope of the abstract idea as set out above. 

Claim 9 recites said receiver is associated with an electronic medical record system for an insured patient. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the claim does not actually recite an electronic medical record system as part of the claimed system or having the electronic medical record system perform any function in conjunction with the claimed system. 

Claim 10 recites the alert being a text message. These limitations fall within the scope of the abstract idea as set out above. 
Claim 10 additionally recites the receiver being a patient’s personal mobile communications device. Paragraph 35 of the specification provides the only description of a mobile patient device, and only broadly describes delivering alerts to devices including phones and mobile computing devices. The mobile communications device is therefore given its broadest reasonable interpretation as a generic computing device. 
The use of a generic computing device to receive information such as an alert only amounts to mere instructions to implement the judicial exception using computer elements as tools to implement functions within the judicial exception, in this case using a generic mobile computing device to implement the function of receiving the alert. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 11 recites said medical treatment protocols include time periods associated with each recommended step. These limitations fall within the scope of the abstract idea as set out above. 

Claim 12 recites said time periods are determined using performance measure rules. These limitations fall within the scope of the abstract idea as set out above. 

Claim 13 recites said performance measure rules are selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claim 14 recites said triggering events is determined using performance measure rules selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an alert delivery subsystem” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 are indefinite based on the use of functional claim language without provision of corresponding structure within the specification. Specifically, claims 1 and 15 recite functional element(s) of an “alert delivery subsystem” in line(s) 14 and 17 respectively. As set out above, each constitutes a non-structural term, i.e. “subsystem,” not preceded by a structural modifier and coupled with functional language. While the element(s) is/are preceded by the modifier(s) “alert delivery” the/these modifier(s) do not provide sufficient structure for achieving the specified functions and do not carry generally understood structural meanings. See MPEP 2181(III). Furthermore, while paragraphs 23 and 35 of the specification state that the alert delivery subsystem may be configured to deliver the alerts, and that it may use various forms of 
Claims 2-14, 16, and 17 inherit the deficiencies of claims 1 and 15 and are likewise rejected.

Claim 14 recites the limitation "said triggering events is determined" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the claim only previously recites a singular triggering event, and it is not clear what is being referenced by the recited plurality of triggering events.

Claim 15 recites the limitation "said health care provider" in line 19.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a healthcare provider.
Claims 16 and 17 inherit the deficiencies of claim 15 through dependency and are likewise rejected.

Claim 18 recites the limitations "the health care provider" in lines 24-25 and “the health care providers treatment steps” in lines 25-26.  There is insufficient antecedent basis for these limitations in the claim because there is no prior recitation of either a healthcare provider or a health care provider’s treatment steps.
Claim 18 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “generate a message to the health care provider if subsequently gathered health insurance claims data does not indicate that the health care providers treatment steps do not match the recommended treatment steps, wherein the generated does not indicate that the healthcare provider’s treatment steps do not match the recommended treatment steps, i.e. the healthcare provider’s treatment steps already match the recommended treatment steps, is unclear since the system is prompting the provider to perform something that has already been completed. 
Claims 19 and 20 inherit the deficiencies of claim 18 through dependency and are likewise rejected.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-9, 11, 12, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117).

With respect to claim 1, Kelly-Hrabe discloses the claimed system comprising:
a computer network for receiving health insurance claims data ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted medical insurance claim data from various storage sources, i.e. a computer network);

a database comprising predetermined medical treatment protocols for a plurality of medical conditions ([61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age);

an electronic storage device comprising executable software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor in electronic communication with said computer network, said database, and the electronic storage device (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein the executable software instructions, when executed, configure the processor to ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), determine a medical treatment protocol associated with the triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), establish a follow-up event for said insured patient based at least in part on said associated medical treatment protocol ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines), and generate a gap in care alert ([17], [60], and [63] describe the processor generating the customized message for the member); and

an alert delivery subsystem configured to deliver said alert electronically to a receiver ([17], [60], [63] and [68] describe providing the message to the member via email, text message, or other digital format, which requires an electronic device for receipt);

but does not expressly disclose:
establishing a date for the follow-up event based at least in part on said associated medical treatment protocol;
generating the alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to establish a date for a follow-up event based at least ([18], [20], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol and sending a message if health insurance claims data does not indicate that the patient has filled their prescription by the date; [68]-[70] specifically describe providing a grace period in addition to a time period after a prescription has been filled, i.e. a triggering event, when determining a date on which to send an alert to the patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date as taught by Miller to improve patient adherence to therapy (Miller [27], [40], and [64]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelly-Hrabe already discloses determining the follow up event and generating an alert based on the event, and 

With respect to claim 4, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe does not expressly disclose wherein said processor is configured to generate said alert a number of days after said date for the follow-up event.
However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to generate an alert a number of days after a date for a follow-up event ([68]-[70] describe sending a message after a grace period following the date by which a patient is supposed to file for a refill).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to generate said alert a number of days after said date for the follow-up event as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches generating an alert based on a date of a follow-up event, and generating the alert a number of days after said date for the follow-up event as taught by Miller would serve that same function in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 5, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses:
wherein said medical treatment protocols includes recommended steps for medical treatment for particular medical conditions ([43]-[46], and [60] describe the protocols including care recommendations for different conditions based on evidence based medicine guidelines; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age).

With respect to claim 6, Kelly-Hrabe/Miller teach the system of claim 5. Kelly-Hrabe does not expressly disclose additional executable software instructions, stored at said electronic storage device, which when executed, further configure the processor to receive health care provider prescribed steps, generate an alert message if said prescribed steps do not match said recommended steps, and deliver said alert message by way of said alert delivery subsystem.
However, Miller teaches that it was old and well known in the art of medical treatment monitoring at the time of the invention to receive health care provider prescribed steps ([76]-[78] describe receiving information from a medical provider about medications prescribed to a patient, i.e. healthcare provider prescribed steps), generate an alert message if said prescribed steps do not match recommended steps for medical treatment for particular conditions ([79], [92], [93], [110], and [118]-[120] describe comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines), and deliver said alert message ([118]-[120] describe delivering the alerts).
Therefore it would have been obvious to one of ordinary skill in the art of medical treatment monitoring at the time of the invention to modify the combination of Kelly-Hrabe and (Miller [79]-[81]).

With respect to claim 7, Kelly-Hrabe/Miller teach the system of claim 6. Kelly-Hrabe does not expressly disclose wherein said alert message comprises a prompt for the health care provider to consider revising the prescribed steps to be consistent with the recommended steps. 
However, Miller teaches that it was old and well known in the art of medical treatment monitoring at the time of the invention to deliver an alert message to a provider comprising a prompt for the health care provider to consider revising the prescribed steps to be consistent with recommended steps ([79], [92], [93], [110], and [118]-[120] describe comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines; [120] specifies that the message to the provider includes soliciting changes in order to comply with the guidelines).
Therefore it would have been obvious to one of ordinary skill in the art of medical treatment monitoring at the time of the invention to modify the combination of Kelly-Hrabe and Miller to receive health care provider prescribed steps, generate an alert message if said prescribed steps do not match recommended steps for medical treatment for particular conditions, and deliver said alert message as taught by Miller to prevent inappropriate treatments from being administered to patients (Miller [79]-[81]).
Therefore it would have been obvious to one of ordinary skill in the art of medical treatment monitoring at the time of the invention to modify the combination of Kelly-Hrabe and 

With respect to claim 8, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses wherein:
said alert is automatically generated and automatically sent to said receiver ([17], [60], [63] and [68] describe automatically providing the message to the member via email, text message, or other digital format, which requires an electronic device for receipt).

With respect to claim 9, Kelly-Hrabe/Miller teach the system of claim 8. Kelly-Hrabe does not expressly disclose wherein said receiver is associated with an electronic medical record system for an insured patient.
However, Miller teaches that it was old and well known in the art of medical monitoring at the time of the invention to send an alert to a receiver associated with an electronic medical record system for an insured patient ([25], [73], [74], [110], and [111] describe the receivers as including pharmacists and medical providers having access to electronically shared medical information about the patient, i.e. associated with an electronic medical record system; [18] and [20] describe the patients as insured patients).
Therefore it would have been obvious to one of ordinary skill in the art of medical monitoring at the time of the invention to modify the combination of Kelly-Hrabe and Miller to send the alert to a receiver associated with an electronic medical record system for an insured patient as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelly-Hrabe and Miller already teaches sending a gap in care alert to a receiver, and a receiver associated with an electronic medical record system for an insured patient as taught by Miller would perform that same function in the combination of Kelly-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 11, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses wherein:
said medical treatment protocols include time periods associated with each recommended step ([18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment).

With respect to claim 12
said time periods are determined using performance measure rules ([43] and [46] describe the protocols as including preventative care guidelines, i.e. performance measure rules).

With respect to claim 15, Kelly-Hrabe discloses the claimed system comprising:
a computer network for receiving health insurance claims data from a number of insured members of a health insurance provider ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted medical insurance claim data from various storage sources, i.e. a computer network);

a database comprising predetermined medical treatment protocols for a plurality of medical conditions ([61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), wherein said medical treatment protocols comprise recommended treatment steps and associated time periods between each of said treatment steps ([43]-[46], and [60] describe the protocols including care recommendations for different conditions based on evidence based medicine guidelines; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age; [18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment);

an electronic storage device comprising executable software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor in electronic communication with said computer network, said database, and the electronic storage device (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein said executable software instructions, when executed, configure the processor to analyze said health insurance claims data to identify a triggering event for an insured patient ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), determine the medical treatment protocol associated with the triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), determine one or more recommended treatment steps ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. treatment steps, based on the evidence based medicine guidelines), and generate a gap in care alert ([17], [60], and [63] describe the processor generating the customized message for the member); and

an alert delivery subsystem configured to deliver said gap in care alert electronically to a receiver, wherein said gap in care alert message comprises a prompt to follow up with said health care provider for the recommended treatment step ([17], [18], [40], [43], [44], and [63] describe providing messages to the member via email, text message, or other digital format, where the messages prompt the patient to schedule or follow up for treatment);

but does not expressly disclose:
determining associated follow-up dates for the one or more recommended treatment steps;
generating the alert if subsequently gathered health insurance claims data for the insured patient does not contain the one or more recommended treatment steps by the associated follow-up dates.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to determine associated follow-up dates for one or more recommended treatment steps and generate an alert if subsequently gathered health insurance claims data for the insured patient does not contain the one or more recommended treatment steps by the associated follow-up dates ([18], [20], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol and sending a message if health insurance claims data does not indicate that the patient has filled their prescription by the date; [68]-[70] specifically describe providing a grace period in addition to a time period after a prescription has been filled, i.e. a triggering event, when determining a date on which to send an alert to the patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to determine associated follow-up dates for one or more recommended treatment steps and generate an alert if subsequently gathered health insurance claims data for the insured patient does not contain the one or more recommended treatment steps by the associated follow-up datesas taught by Miller to improve patient adherence to therapy (Miller [27], [40], and [64]).


With respect to claim 16, Kelly-Hrabe/Miller teach the system of claim 15. Kelly-Hrabe does not expressly disclose additional software instructions, which when executed, configure the at least one processor to receive health care provider prescribed treatment steps, compare said prescribed steps to said recommended treatment steps, and generate a treatment advice message if said prescribed steps do not match said recommended treatment steps, wherein said treatment advice message comprises a prompt to consider revising the prescribed treatment steps to match the recommended treatment steps.
([76]-[78] describe receiving information from a medical provider about medications prescribed to a patient, i.e. healthcare provider prescribed steps), compare said prescribed steps to said recommended treatment steps and generate a treatment advice message if said prescribed steps do not match said recommended treatment steps ([79], [92], [93], [110], and [118]-[120] describe comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines), wherein said treatment advice message comprises a prompt to consider revising the prescribed treatment steps to match the recommended treatment steps ([79], [92], [93], [110], and [118]-[120] describe comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines; [120] specifies that the message to the provider includes soliciting changes in order to comply with the guidelines).
Therefore it would have been obvious to one of ordinary skill in the art of medical treatment monitoring at the time of the invention to modify the combination of Kelly-Hrabe and Miller to receive health care provider prescribed treatment steps, compare said prescribed steps to said recommended treatment steps and generate a treatment advice message if said prescribed steps do not match said recommended treatment steps, wherein said treatment advice message comprises a prompt to consider revising the prescribed treatment steps to match the recommended treatment steps as taught by Miller to prevent inappropriate treatments from being administered to patients (Miller [79]-[81]).


With respect to claim 18, Kelly-Hrabe discloses the claimed system comprising:
a computer network configured to receive health insurance claims data for a number of insured patients of a health insurance provider ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted medical insurance claim data from various storage sources, i.e. a computer network);

a database comprising predetermined medical treatment protocols for a plurality of medical conditions ([61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), wherein said medical treatment protocols comprise recommended treatment steps and associated time periods for medical treatment follow-up for particular medical conditions ([43]-[46], and [60] describe the protocols including care recommendations for different conditions based on evidence based medicine guidelines; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age; [18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment);

an electronic storage device comprising software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

a gap in care alert module comprising at least one computer processor in electronic communication with said computer network, said database, and said electronic storage device (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein said software instructions, when executed, configure said at least one computer processor to analyze said received health insurance claims data to identify a triggering event for an insured patient ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), identify a medical treatment protocol associated with said triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), determine an expected follow-up event by retrieving the time period associated with the next recommended treatment step of the identified medical treatment protocol ([18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment), and automatically generating a gap in care alert ([17], [60], and [63] describe the processor generating the customized message for the member); and

a treatment advice module comprising at least one computer processor in electronic communication with said computer network, said database, and the electronic storage device (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein software instructions, when executed, further configure said at least one computer processor to retrieve recommended treatment steps associated with said identified medical treatment protocol ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines); 

but does not expressly disclose:
determining an expected date for the follow-up event by adding the time period and a grace period to the triggering event;
generating the alert if subsequently gathered health insurance claims data does not indicate that medical treatment follow-up has occurred for said patient by said expected date;
generating a message to the health care provider if subsequently gathered health insurance claims data does not indicate that the health care providers treatment steps do 

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to determine an expected date for a follow up event by adding a time period and a grace period to a triggering event ([20], [21], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol; [68]-[70] describe sending a message after a grace period following the date by which a patient is supposed to file for a refill), generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date ([68]-[70] describe generating a message if health insurance claims data does not indicate that the patient has filled their prescription by the date), receive health care provider prescribed steps ([76]-[78] describe receiving information from a medical provider about medications prescribed to a patient, i.e. healthcare provider prescribed steps), and generate an alert message if the insurance claims data does not indicate that said steps do not match recommended steps for medical treatment, where the alert message to the provider comprises a prompt for the health care provider to consider performing the recommended steps ([64]-[66], [68], [73], and [74] describe determining from claims data that a patient is not being compliant with their medication, and sending a prompt to the healthcare provider to intervene with the patient for the recommended steps, i.e. the claims data does not indicate that the actual medication does not match recommended steps, but rather the patient’s behavior elicits the prompt to the provider).

determining an expected date for the follow up event by adding a time period and a grace period to the triggering event, generating the alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, and generate an alert message if the insurance claims data does not indicate that said steps do not match recommended steps for medical treatment, where the alert message to the provider comprises a prompt for the health care provider to consider performing the recommended steps as taught by Miller would serve those same functions in the system of Kelley-Hrabe, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 2 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1 and 18 above, and further in view of Perrin et al (US Patent Application Publication 2009/0094054).

With respect to claim 2, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe does not expressly disclose wherein said triggering event is a date when a healthcare provider performs a medical procedure on said patient.
However, Perrin teaches that it was old and well known in the art of patient notification at the time of the invention for a triggering event to be a date when a healthcare provider performs a medical procedure on a patient ([21]-[23] describe identifying the date of the patient’s last examination as a trigger).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin to determine whether the patient is overdue a next examination (Perrin [25], [27], and [36]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already discloses determining a triggering event, and including a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin would serve 

With respect to claim 20, Kelly-Hrabe/Miller teach the system of claim 18. Kelly-Hrabe does not expressly disclose wherein said triggering event is a date when a healthcare provider performs a medical procedure on said insured patient.
However, Perrin teaches that it was old and well known in the art of patient notification at the time of the invention for a triggering event to be a date when a healthcare provider performs a medical procedure on a patient ([21]-[23] describe identifying the date of the patient’s last examination as a trigger).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin to determine whether the patient is overdue a next examination (Perrin [25], [27], and [36]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already discloses determining a triggering event, and including a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin would serve .

Claims 3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1 and 18 above, and further in view of Larsen et al (US Patent Application Publication 2006/0047552).

With respect to claim 3, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe does not expressly disclose wherein said processor is configured to generate said alert a number of days in advance of said date for the follow-up event.
However, Larsen teaches that it was old and well known in the art of patient notification at the time of the invention to generate an alert a number of days in advance of a date for a follow-up event ([16], [90-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe and Miller to generate the alert a number of days in advance of the date for the follow-up event as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).

claim 19, Kelly-Hrabe/Miller teach the system of claim 18. Kelly-Hrabe does not expressly disclose wherein said electronic storage device comprises additional software instructions, which when executed, cause said at least one computer processor to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert if subsequently gathered health insurance claims data does not indicate that medical follow-up has occurred for said patient by said early warning date.
However, Larsen teaches that it was old and well known in the art of patient notification at the time of the invention to generate an early warning date by subtracting a predetermined number of days from an expected date for a patient follow-up event, and automatically generate an alert based on the early warning date ([16], [90]-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe and Miller to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).

Miller further teaches that it was old and well known in the art of patient notification at the time of the invention to generate an alert if subsequent gathered health insurance claims data does not indicate medical treatment follow-up has occurred for a patient by a particular date ([18], [20], [68]-[70], [73], and [74] describe receiving insurance claim data including a patient’s prescription claims, determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol, and alerting the patient if the prescription has not been filled.).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe, Miller, and Larsen to generate an alert if subsequent gathered health insurance claims data does not indicate medical treatment follow-up has occurred for a patient by an expected date as taught by Miller to improve patient adherence to therapy (Miller [27], [40], and [64]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe, Miller, and Larsen to generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelly-Hrabe, Miller, and Larsen already teach determining the follow up event and generating an alert based on the event, generating the alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date as taught by Miller would serve those same functions in Kelly-Hrabe, Miller, and Larsen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 8 above, and further in view of Pinsonneault et al (US Patent Application Publication 2011/0161109).

With respect to claim 10, Kelly-Hrabe/Miller teach the system of claim 8. Kelly-Hrabe further discloses wherein:
said alert is a text message ([63] describes the alerts including text messages to the patient);

but does not expressly disclose:
said receiver is a patient's personal mobile communications device.

However, Pinsonneault teaches that it was old and well known in the art of patient notification at the time of the invention to send an alert to a patient’s personal mobile communications device ([88] describes sending an alert to the patient's cell phone as a text message).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to include sending the alert to a patient’s personal mobile communications device as taught by Pinsonneault in the combination of Kelley-Hrabe and Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelly-Hrabe and Miller already teaches sending a text message alert to the patient, and sending it to a personal mobile communications device of the patient as taught by Pinsonneault would perform that same function in the combination of Kelly-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 13, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1, 12, and 15 above, and further in view of Lieberman et al (US Patent Application Publication 2012/0303378).

With respect to claim 13, Kelly-Hrabe/Miller teach the system of claim 12. Kelly-Hrabe does not expressly disclose wherein said performance measure rules are selected from the group consisting of: HEDIS and STAR.
However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72], and [105]-[107] describe determining periods for gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the 

With respect to claim 14, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses wherein:
said triggering events is determined using performance measure rules ([43]-[46] describe recommended evidence based medicine and preventative care guidelines, i.e. performance measure rules, as used to determine triggering events such as a patient reaching a certain age or having a certain condition);

but does not expressly disclose:
the performance measure rules selected from the group consisting of: HEDIS and STAR.

However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72]-[86], and [105]-[107] describe determining events indicating gaps in care using HEDIS).
(Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches using performance measure rules to determine triggering events, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Kelly-Hrabe/Miller teach the system of claim 15. Kelly-Hrabe further discloses wherein:
said follow-up dates are determined using performance measure rules ([43] and [46] describe the protocols as including preventative care guidelines, i.e. performance measure rules);

but does not expressly disclose:
the performance measure rules selected from the group consisting of: HEDIS and STAR.

However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72], and [105]-[107] describe determining periods for gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches using performance measure rules to determine time periods, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4-8, 11-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10262756. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in claims 1, 2, 4-8, 11-18, and 20 of the present application are encompassed by the limitations recited in claim 1 of U.S. Patent No. 10262756.

Claims 3 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10262756. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in claims 3 and 19 of the present application are encompassed by the limitations recited in claim 4 of U.S. Patent No. 10262756.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10262756. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in claim 9 of the present application are encompassed by the limitations recited in claim 2 of U.S. Patent No. 10262756.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10262756. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in claim 10 of the present application are encompassed by the limitations recited in claim 3 of U.S. Patent No. 10262756.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Gregory Lultschik/Examiner, Art Unit 3626